DETAILED ACTION
This communication is in response to the request for continued examination filed 14 April 2022.
Claims 1, 17, and 20 have been amended.
Claims 1-6, 13, 17, and 20 are currently pending.  
Claims 1-6, 13, 17, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Response to Amendment/Remarks
Examiner has fully considered Applicant’s remarks under 35 USC § 101 but does not find them persuasive. Applicant argues that “the claims recite a core pipeline comprising a server API, a user profile, and a place service to collect data from a network for analysis. As the court held in SRI, a human mind is not equipped to use such types of network monitors.” Remarks at 7-8. The recited pipeline is not positively performing any steps (see rejection below for further analysis). It is merely a place from which data is retrieved. Thus, Examiner does not find that the pipeline falls into the mental processes grouping. Additionally, collecting data for analysis, as claimed, has been held by courts to be a routine, conventional, and well-understood activity when performed by generic computer components. A server API was well understood in the art at the time of fling (2015). See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.").

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 13, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6, 13, 17, and 20 are directed to the concept of gathering impression information and visit information and performing analyses on the data to assess whether the impressions had any impact on changing visit behavior.
Step 1
The claims recite a series of steps and therefore is a process.
Step 2A-Prong One
The claims recite limitations that fall within the Mental Processes grouping. Mental Processes are defined as concepts performed in the human mind including an observation, evaluation, judgement, or opinion).
The step of generating a set of baseline user data based on the location, wherein the baseline user data comprises raw location and device sensor readings used to determine a set of baseline users who visited the location is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind. A human can utilize raw location data and device sensor readings to generate a set of users.
The step of performing a comparison of the baseline user identifiers against the impression user identifiers is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind.
The step of identifying a second set of hashed user identifiers is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind.
There mere nominal recitation of a generic computer does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process, an abstract idea.
Step 2A-Prong Two
Claim 1 recites the steps as being computer-implemented. Claim 17 recites the steps being performed by a computing device executing contents from a computer-readable storage medium. Claim 20 recites the steps being performed by a system comprising a memory and at least one hardware processor. These computer components are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
A core pipeline comprising a server API is included in the claim but not positively recited. For example, the method includes generating an alert to indicate that data is available for processing using a core pipeline. The pipeline is not actually performing any steps, it’s merely the subject of the alert. This is akin to a method wherein an alert is provided to a user’s device indicating their new tires are available to be installed on their vehicle. The vehicle (nor the tires) is not actually involved in the process.
Step 2B
As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Thus, the claim does not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688